Exhibit 10.2

 

TERMINATION AGREEMENT AND RELEASE

 

This Agreement and Release is made and entered into by and between David Pruett
(“Pruett”) and CF INDUSTRIES, INC., including its owners, parents, divisions,
subsidiaries, affiliates, employees, directors, officers, trustees, successors
and assigns (“Company”).  To ensure that Pruett’s separation from CF is
amicable, CF and Pruett agree as follows:

 

1.     Pruett’s termination from the Company is effective as of the close of
business on March 31, 2009 and any and all entitlements Pruett may have had as
an employee of the Company cease as of that date and time except as expressly
set out below.

 

2.     CF will pay Pruett as severance $320,000.00 (less applicable tax
withholdings) payable no later than April 15, 2009.

 

3.     As additional consideration for this agreement, Pruett is offered a
consulting assignment as an independent contractor from the period April 1, 2009
through August 31, 2009.  (See attached consulting assignment.)  Per the 2005
Equity and Incentive Plan and corresponding Non-Qualified Stock Option Award
Agreement and Restricted Stock Award Agreements, Pruett’s awards will continue
to vest during his consultancy period.

 

4.     CF will pay Pruett, no later than April 15, 2009, a lump sum payment
equal to the value of his 2009 earned, unused vacation, less applicable tax
withholdings.  Pruett will be paid for 28 days of earned, unused vacation.

 

5.     Pruett’s eligibility for all benefits and other entitlements will end on
March 31, 2009, except with respect to those benefits that have already vested.

 

6.     After March 31, 2009, Pruett can elect to have CF assist him in securing
a private medical insurance policy through BlueCross BlueShield.  For a medical
policy similar to that of active employees, CF will pay up to $800 per month for
Pruett’s coverage.  Pruett will pay the remainder.  CF will pay Pruett quarterly
for its portion of medical premiums for a period to last no longer than 5 years
following his termination date.  Pruett will invoice the CF Benefits Department
quarterly.  Should Pruett decide not to secure a private insurance policy with
CF’s assistance, he will be eligible to continue his medical insurance for up to
18 months through COBRA.  During the COBRA period, Pruett will pay the
equivalent of the active employee portion of premiums and CF will pay the
remainder.  Additionally, Pruett can continue coverage in dental insurance and
flexible spending accounts through COBRA.

 

--------------------------------------------------------------------------------


 

7.     CF will provide Pruett with the Career Transition Coaching Individual
Transition Program through SSP-BPI.

 

8.     CF will provide Pruett’s dates of employment and positions that he held
in response to reference checks by prospective employers.  The Company will not
be liable for any reference related statements made by individuals other than
those listed below.  Prospective employers should request reference information
in writing to:

 

Wendy Jablow Spertus

Vice President, Human Resources

CF Industries

4 Parkway North, Suite 400

Deerfield, IL  60015

 

Pruett agrees not to disparage the Company, its directors, officers and
employees and CF agrees that the directors and officers of the company will not
disparage Pruett.

 

9.     Pruett agrees not to seek re-employment with the company at any time in
the future and any such application will be denied pursuant to the terms of this
Agreement.

 

10.   Pruett acknowledges that, in the course of his employment with CF and
particularly as its Sr. Vice President, Operations, he became aware of
confidential, proprietary and trade secret information of the Company and that
he is restricted to the extent of applicable law regarding the use and
disclosure of such information.  Pruett also acknowledges that he signed an
Employee Confidentiality Agreement and is bound by the terms of that agreement.

 

11.   In exchange for the foregoing benefits and payments, Pruett will release
and forever discharge the Company from any and all legally waivable claims and
causes of action, whether known or unknown, whether raised or not raised, that
he may have against CF from the beginning of time to the date Pruett signs this
Agreement.  This includes but is not limited to claims arising out of or in any
way related to Pruett’s employment with CF, including the termination of his
employment, his non-vested benefits or any other current or potential
entitlements that arose or may have been

 

2

--------------------------------------------------------------------------------


 

applicable to him while an employee.  This release includes, but is not limited
to, all claims which could have been raised under any local, state or federal
statute, ordinance, regulation and/or under any express or implied contract
and/or under common law.

 

12.   As of the date of this agreement, the officers of the Company are not
aware of any facts which would give rise to any claims against Pruett.

 

13.   Pruett has been advised in writing, via this Notice, to consult with an
attorney before signing this Agreement, and that he has at least 21 days time
after receiving it to consider and decide whether to sign the Agreement.

 

Pruett may revoke the Agreement within seven (7) days following execution by
providing written notice of said revocation to Wendy Jablow Spertus, Vice
President, Human Resources, CF Industries, Inc., 4 Parkway North, Suite 400,
Deerfield, IL 60015.  This Agreement and Release shall not become effective or
enforceable until such revocation period expires.  Pruett affirms he has
carefully read and fully understands all provisions of this Agreement and that
it is, therefore, knowingly and voluntarily entered into in accordance with the
Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq.  Pruett further
acknowledges he has personally read and understands its terms and fully agrees
to be bound.

 

14.   Pruett does not waive the following rights or claims:  (a) conduct or
omissions which occur entirely after the effective date of this Release;
(b) unemployment compensation; (c) rights or claims for indemnification for
Pruett’s lawful activities as an officer of the Company; (d) any claims not
waivable as a matter of law; and (e) rights to payments that have already
vested, if any, under CF’s retirement, insurance or other plans, provided,
however, that nothing in this list of exemptions shall be deemed to preserve any
claim to continued employment, or additional compensation for services performed
while employed by CF.

 

15.   Pruett acknowledges that the entitlements set forth in this Agreement
exceed the nature and scope to which he would otherwise be legally eligible to
receive.

 

3

--------------------------------------------------------------------------------


 

16.   Pruett agrees not to discuss or disclose the terms of this Agreement
except insofar as it is necessary to reveal this information to his attorney,
accountant or tax advisor, members of his family, or prospective employers or as
he may be required to do so by law.  Should Pruett breach this confidentiality
commitment, the Company reserves the right to (a) stop the payment of any
benefits pursuant to this Agreement not yet paid; (b) to seek recovery of any
payments already made pursuant to this Agreement; and/or (c) to seek legal
redress for any damages resulting from such disclosures.

 

17.   Pruett agrees to return all company property including but not limited
to:  business equipment; customer and personnel files; badge; cell phone; and
other company files and documents.  Pruett will make arrangements with Human
Resources for the return of all company property.

 

18.   In the event of Pruett’s death, any unpaid monies and benefits owed to
Pruett under this Agreement will be paid to his estate.

 

19.   The parties agree that nothing in this Agreement shall be construed as an
admission by either of them of any liability, wrongdoing or unlawful conduct. 
It is understood that both Pruett and CF deny any liability, wrongdoing or
unlawful conduct and that each is entering into this Agreement solely to ensure
that their parting is amicable.

 

20.   The parties agree that this Agreement and Release shall be construed and
enforced in accordance with the laws of the State of Illinois, without regard to
choice of law or conflict of law principles.  The parties agree that any legal
proceedings relating to this Agreement will be instituted in federal or state
court in Cook County, Illinois, and the parties consent to the jurisdiction of
such courts for such actions.

 

21.   Should any provision of this Agreement, in whole or in part, be held
invalid or unenforceable by operation of law or otherwise, all other provisions
shall remain in full force and effect and the parties agree that a court may
modify any provision to make it valid or enforceable in whole or in part.

 

4

--------------------------------------------------------------------------------


 

22.   This Agreement and Release contains the entire agreement of the parties. 
It supersedes any previous communications or understandings, whether oral or
written, including, but not limited to, the Change in Control Severance
Agreement dated August 11, 2005 and amended and restated July 24, 2007.  The
parties represent and acknowledge that no promises or agreements except those
set forth herein have been made or relied upon by any party.

 

 

/s/ David Pruett

 

March 31, 2009

Signed: David Pruett

 

 

Date

 

 

 

 

 

 

 

CF INDUSTRIES, INC.

 

 

 

By:

Wendy S. Jablow Spertus

 

 

 

Title:

Vice President, Human Resources

 

 

 

Date:

March 19, 2009

 

5

--------------------------------------------------------------------------------